Citation Nr: 0830564	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable initial disability rating 
for sinusitis.

2.  Entitlement to a compensable initial disability rating 
for hypertension.

3.  Entitlement to a compensable initial disability rating 
for hemorrhoids.

4.  Entitlement to a compensable initial disability rating 
for a scar resulting from excision of a left axillary mass.

5.  Entitlement to an initial disability rating higher than 
10 percent for gastroesophageal reflux disease (GERD) with 
diverticulosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran subsequently relocated to Georgia, 
and his claim files were transferred to the RO in Atlanta.

The Board notes that there is some discrepancy between the 
issues listed on the June 2008 informal hearing presentation 
and those listed on the veteran's VA Form 9 and the January 
2008 supplemental statement of the case.  The rating decision 
on appeal included RO decisions on 25 issues.  The veteran 
specifically listed 14 issues on his notice of disagreement, 
including 5 initial disability ratings and 9 service 
connection claims.  In a February 2004 rating decision, the 
RO granted service connection for prostatitis and 
diverticulosis, which satisfied the appeal as to those 
claims.  The statement of the case included the 12 remaining 
issues.  However, on the VA Form 9, received in May 2004, the 
veteran checked the box indicating that he only wished to 
perfect his appeal as to certain issues.  He listed only the 
issue of increased initial rating for hypertension, 
sinusitis, hemorrhoids, keratoconus, left axilla scar, and 
GERD with diverticulosis.  

By the veteran's own statement, it is clear that he intended 
to withdraw his appeals as to the issues not listed on the VA 
Form 9.  He properly communicated that intent to the RO in 
writing in the format mandated by 38 C.F.R. § 20.204 (2007).  
The Board resolves any discrepancy in the submissions of the 
veteran and his representative in favor of the veteran's 
explicit instructions.  Therefore, as of the date of receipt 
of the VA Form 9, the veteran's appeals as to the service 
connection issues have ceased to exist.  See Hanson v. Brown, 
9 Vet. App. 29 (1996) [when a claim is withdrawn by a 
veteran, it ceases to exist; it is no longer pending and it 
is not viable].

In a January 2008 rating decision, the initial noncompensable 
disability rating for GERD was increased to 10 percent, but 
this did not satisfy the veteran's appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993)(when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated). 

The Board notes that although the veteran requested a Board 
hearing in his May 2004 substantive appeal (VA Form 9), he 
specifically withdrew his request in a May 2008 letter, 
signed by him.  There are no other outstanding hearing 
requests of record.

The issue of entitlement to an initial rating higher than 10 
percent for GERD with diverticulosis is addressed in the 
REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's sinusitis is currently asymptomatic.

2.  The veteran's hypertension is manifested by systolic 
pressure that is predominantly less than 160, and diastolic 
pressure that is predominantly less than 100; the veteran 
does not have a history of diastolic pressure predominantly 
100 or more.

3.  The veteran's hemorrhoids are small and are not inflamed 
or thrombosed.

4.  The veteran's scar from the excision of a left axillary 
mass is asymptomatic and involves an area of less than 144 
square inches.




CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510 (2007).

2.  The criteria for a compensable initial disability rating 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2007).

3.  The criteria for a compensable initial disability rating 
for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2007).

4.  The criteria for a compensable initial disability rating 
for a scar resulting from the excision of a left axillary 
mass have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Code 7505 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased initial disability ratings 
for his service-connected sinusitis, hypertension, 
hemorrhoids, and scar of the left axilla.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in November 2007, after its 
initial adjudication of the claim.  Following the provision 
of the required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims in January 2008.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim).  
There is no indication or reason to believe that any ultimate 
decision of the RO on the merits of the claims would have 
been different had VCAA notice been provided at an earlier 
time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records, 
private treatment records, and pertinent VA medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence. 

The Board acknowledges that the February 2007 examinations 
were conducted without a review of the claim files.  The 
Board has found that, with respect to the appealed evaluation 
for GERD, in which an examining physician specifically 
indicated that her examination was frustrated by the lack of 
certain endoscopy reports, this requires a remand.  However, 
with respect to the remaining issues, there is no indication 
that a review of the claim files by the examiner was 
necessary.  The examiner was asked to evaluate the veteran's 
current condition, and no medical opinions were requested.  
These issues are distinguished from the case of Green v. 
Derwinski, 1 Vet. App. 121 (1991), in which the examining 
physician specifically stated that a review of the veteran's 
records "might help clarify the diagnostic doubt," and the 
Court held that a remand was required to obtain such a 
review.  Here, there is no indication from any of the 
examination reports that additional record review was 
requested or deemed beneficial by the examiner.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2007).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.




Analysis

Sinusitis

The veteran is currently rated at zero percent for sinusitis 
under 38 C.F.R. § 4.97, Diagnostic Code 6510.  Under that 
code, which rates in accordance with the General Rating 
Formula for Sinusitis, a noncompensable rating is appropriate 
where sinusitis is detected by X-ray only.  A 10 percent 
rating requires one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment; or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

Records indicate that the veteran underwent sinus surgery in 
1996.  On VA examination in February 2007, sinusitis was not 
found.  Sinus X-rays were normal.  The examiner stated that 
"[n]o evidence of sinusitis is noted."

On VA examination in July 2002, while the examiner noted past 
episodes which required antibiotic treatment, there were no 
pertinent current findings.  

The Board acknowledges that an Army internist stated in May 
2004 that the veteran has had chronic and recurrent symptoms 
of sinus pain and congestion.  In support of this statement, 
he referred to evidence of chronic sinusitis at that time of 
surgery in 1996.  He further stated that the veteran 
continues to have complaints of sinus pain, congestion and 
rhinitis requiring use of a nasal inhaled steroid.  However, 
the veteran is separately rated for rhinitis, and that rating 
is not at issue in this appeal.  As to the complaints of 
sinus pain and congestion, such findings do not suggest 
incapacitating episodes of sinusitis requiring four to six 
weeks of antibiotic treatment.  While such symptoms can be 
categorized as non-incapacitating episodes of sinusitis, 
there is no evidence of purulent discharge or crusting, which 
along with  headaches and pain are required for a 10 percent 
rating.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  Indeed, on VA examination 
in July 2002, no purulent mucus was found.  On VA examination 
in February 2007, no purulent discharge or crusting was 
found.  

In sum, the criteria enumerated for a 10 percent rating for 
sinusitis are not more nearly approximated than those for the 
noncompensable level.  The Board has considered the veteran's 
statements; however, they do not establish or suggest 
entitlement to a higher rating.  

Consideration has also been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

Hypertension

The veteran is currently assigned a noncompensable rating for 
hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under that code, a 10 percent rating is warranted if 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more, or if the individual 
has a history of diastolic pressure predominantly 100 or more 
and requires continuous medication for control.   

During the period on appeal, the following blood pressure 
readings were recorded.  

July
2002
110/
70
July
2002
113/
72
July
2002
132/
90
July
2002
116/
79
July
2002
122/
86
July
2003
130/
88
July
2003
126/
76
March
2004
115/
78
March
2004
130/
90
February
2007
137/
76
February
2007
131/
89
February
2007
157/
90

None of the systolic readings are 160 or more, and none of 
the diastolic readings are 100 or more.  Moreover, the 
veteran does not have a history of diastolic pressure 
predominantly 100 or more.  The Board acknowledges that a 
blood pressure reading of 187/81 was recorded during a 
cardiac stress test in July 2002; however, this was recorded 
during the exercise portion of the test and does not reflect 
the veteran's resting blood pressure, as do the other 
readings.  Based on the figures shown, the Board finds that 
the criteria for the 10 percent level are not met.  The Board 
has considered the veteran's statements; however, they do not 
establish or suggest entitlement to a higher rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  Hart, 21 Vet. 
App. 505; Fenderson, 12 Vet. App. 119.

Hemorrhoids

The veteran is currently assigned a noncompensable rating for 
hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under that code, a noncompensable rating is appropriate for 
mild or moderate impairment.  A 10 percent rating requires 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue,    evidencing frequent recurrences.  

On VA examination in February 2007, the veteran was found to 
have a small external hemorrhoid that was not inflamed or 
thrombosed.  Rectal tone was normal.  There was no evidence 
of fecal leakage, anal fissure or bleeding.  

A colonoscopy conducted in March 2004 confirmed the presence 
of internal hemorrhoids, but the report of this procedure 
does not otherwise describe them.  

An Army internist stated in a letter dated in May 2004 that 
the veteran has recurrent and continuous hemorrhoidal 
exacerbations with pain and blood in the stool.  However, 
this does not suggest that the hemorrhoids are large, 
thrombotic, or irreducible.  

In sum, the evidence confirms the presence of hemorrhoids, 
but shows that they are small, and neither thrombotic nor 
irreducible.  The Board has considered the veteran's 
statements; however, they do not establish or suggest the 
presence of large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue,    evidencing frequent 
recurrences.  Accordingly, the Board concludes that the 
criteria for a 10 percent rating are not more nearly 
approximated than those for the noncompensable level.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  Hart, 21 Vet. App. 
505; Fenderson, 12 Vet. App. 119.

Scar of the left axilla

The veteran is currently assigned a noncompensable rating for 
a scar of the left axilla under 38 C.F.R. § 4.118, Diagnostic 
Code 7505.  Under that code, scars are rated on the basis of 
limitation of function.  Other codes provide for a 10 percent 
rating where the evidence establishes a scar, other than on 
the head, face, or neck, that is superficial and that does 
not cause limited motion, where such scar covers an area or 
areas of 144 square inches (299 sq. cm.) or greater.  See 
Diagnostic Code 7502.  A 10 percent rating is also available 
for unstable scars (Diagnostic Code 7503), and for scars that 
are painful on examination (Diagnostic Code 7504).  

The Board notes that the criteria for rating skin 
disabilities were amended, effective August 30, 2002; 
however, as the claim on appeal was filed in November 2002, 
only the current version is for application.  

On VA examination in February 2007, the examiner found no 
visible scar of the left axilla.  Palpation was normal.  The 
diagnosis was "[n]o visible scar."  While the veteran 
reported occasional pain, this was not demonstrated on 
examination.  

Similarly, on VA examination in July 2002, the examiner found 
no sequela to the postoperative left axillary mass.  

An Army staff internist provided a letter stating that the 
veteran had a chronic and recurring history of left axilla 
pain; however, the records provided in support of this 
consisted of service treatment records.  This does not 
establish that the veteran has such symptoms currently or at 
any time during the initial rating period.  

The Board has considered the veteran's statements; however, 
they do not establish or suggest the presence of a scar that 
limits function, that covers an area or areas of 144 square 
inches or greater, or that is unstable.  In addition, his 
statements are not sufficient to establish that the scar is 
painful on examination.    

In light of the absence of any significant post-service 
symptomatology, the Board finds that the scar is properly 
assigned a noncompensable rating.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  Hart, 21 Vet. 
App. 505; Fenderson, 12 Vet. App. 119.

Other Considerations

The Board has considered whether this case, or any component 
thereof, should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  By regulation, extra-schedular ratings may be 
assigned where the schedular criteria are inadequate and 
there are exceptional factors such as the need for frequent 
hospitalization or marked interference with employment.  
38 C.F.R. § 3.321(a).  The record reflects that the veteran 
has not required frequent hospitalizations for his sinusitis, 
hemorrhoids, hypertension, or scar of the left axilla, and 
that the manifestations of each disability are not in excess 
of those contemplated by the schedular criteria.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from any of 
these disabilities would be to a compensable degree.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.  

ORDER

Entitlement to a compensable disability rating for sinusitis 
is denied.

Entitlement to a compensable disability rating for 
hypertension is denied.

Entitlement to a compensable disability rating for 
hemorrhoids is denied.

Entitlement to a compensable disability rating for a scar 
resulting from the excision of left a axillary mass is 
denied.


REMAND

As alluded to in the VCAA section above, the February 2007 
esophagus and hiatal hernia examination was conducted without 
a review of the claim file.  The examining physician 
specifically referred to certain endoscopy reports identified 
by the veteran, but stated that she had no such reports and 
no claim file to review.  

As held in Green, 1 Vet. App. 121, "[i]t is impossible to 
square the Secretary's duty to assist a claimant with VA's 
failure to follow up the suggestion by the examining 
physician that a review of the veteran's records "might help 
clarify the diagnostic doubt" and that additional diagnostic 
studies might be in order if such doubt remains."   

The Board finds that additional development is needed so that 
an examination can be conducted in conjunction with a review 
of the claim file by the examiner.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of his GERD 
with diverticulosis since his discharge 
from service or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded 
an examination by the physician who 
conducted the February 2007 esophagus and 
hiatal hernia examination.  If that 
examiner is not available, the veteran 
should be afforded an examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected GERD with 
diverticulosis.  The claims folder must be 
made available to and reviewed by the 
examiner.  

All indicated studies or diagnostic tests 
should be performed.  

The examiner should describe all 
symptomatology associated with the 
veteran's GERD with diverticulosis.  The 
examiner should include findings pertinent 
to the rating schedule, and should 
specifically address whether there is 
persistently recurrent epigastric distress 
with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


